Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 07/23/2021 have been entered and fully considered, but they are not found convincing. Applicant’s amendments have necessitated the new grounds of rejection set forth; herein; accordingly, this action is made final. 
35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 21, 30, and 37, applicant argues the prior art does not teach the claims as amended and the claim(s) should not be rejected under 35 USC § 103. Applicant’s remarks and amendments have been fully considered, however, amendments have necessitated the new grounds of rejection set forth; herein; accordingly, this action is made final. Applicant has amended the claims to recite “the protection including one or more integrity verification checks that are inserted into each of a plurality of layers of the neural network model, the one or more integrity verification checks to check integrity of the neural network model at each of the plurality of layers to prevent the attack” and argues the prior art does not teach the limitations as amended. It is first noted, [D1, [0113-0114]] D1 teaches a convolutional neural network adopted to remove false alarms/detections. Thus, the verification is included in at least one of the neural network model layers. The prior art as noted, doesn’t teach the design being in “each of the plurality of layers”, but rather teaches at least one. The limitation as amended is different in scope than the originally presented claim, now canceled, prior to amending the independent claim. Next, applicant argues the prior art of record, either alone or in combination fails to teach to suggest the “the one or more integrity verification checks to check 
< Remainder of Page Left Intentionally Blank >
	
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24, 36-33, 36-38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over  D1 [US 2019/0122059 A1] in view of D3 [US 2019/0058733 A1].
Claim 21:  An apparatus comprising: 
one or more processors including a graphics processor; and [D1, 0097]
a memory to store data including sensor data generated by one or more sensors; [D1, 0080 and 0097]

[D1, 0097]

obtain the sensor data generated by the one or more sensors, [D1, Figure 1 and [0080]] D1 teaches the capture frames of an environment for signal light detection using a camera.

provide the sensor data as an input to a trained neural network model, and generate a decision for an autonomous machine utilizing the neural network model based at least in part on the sensor data; [D1, [0113-0114]] D1 teaches a traffic lights being accurately classified using a deep neural network in consecutive high-shutter bright frames. Such a dual-channel mechanism may thus make full use of undistorted color and shape information in dark frames as well as rich context in bright frames.

wherein generating the decision includes providing protection in operation of the neural network model against an attack attempting to change an output of the neural network model. [D1, [0113-0114]] D1 teaches a multi-class classification model (e.g., preferably a convolutional neural network (CNN) classifier, such as including 13 different classes) may be adopted to remove false alarms/detections (e.g., removing false candidate traffic light blobs or light blobs incorrectly detected as being traffic signal lights). 

the protection including one or more integrity verification checks that are inserted into each of a plurality of layers of the neural network model, the one or more integrity verification checks to check integrity of the neural network model at each of the plurality of layers to prevent the attack. [D1, [0113-0114]] D1 teaches a convolutional neural network adopted to remove false alarms/detections. Thus, the verification is included in at least one of the neural network model layers. Further, D1 teaches a convolutional neural network adopted to remove false alarms/detections. Thus, the at least one layer included has the integrity check to include verification of the candidate blobs of the traffic signal. 

D1 lacks the design of having this configuration in multiple layers, however, the limitations are taught as follows: [D3, [0058]] D3 teaches the neural network in which multiple layers are present in which the each one of the input layers is utilized in order to determine selected attacks. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teaching of D1, wherein the acquired data is being analyzed in order to provide an output and generating a decision for autonomous driving and the protection of the neural network model from various “attacks” providing an incorrect output which would result in a “devastating” outcome, with the teachings of D3, wherein D3 would allow this protection configuration be extended to multiple layers in order to provide an efficient and effective protection all across the neural network. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the further analysis utilizing multiple layers of the neural network. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 21.

Claim 24: The apparatus of claim 21, wherein the protection further includes performing separate parallel executions of the neural network model and a software application associated with the one or more processors. [D1, [0107]] D1 teaches the one or more of the steps of the computer program/module or method may be performed in parallel rather than sequentially. Thus the ability of the recognition and the verification being completed in parallel.

Claim 26:  The apparatus of claim 21, wherein the protection further includes comparing an output of the neural network model with a pending decision of a decision-making entity. [D1, [0113-0114]] D1 teaches the adopted to remove false alarms/detections (e.g., removing false candidate traffic light blobs or light blobs incorrectly detected as being traffic signal lights). Thus the decisions altered to avoid the false detection.

Claim 27:  The apparatus of claim 26, wherein, based on the output of the neural network model, the pending decision is altered, suspended, or maintained. [D1, [0113-0114]] D1 teaches the adopted to remove false alarms/detections (e.g., removing false candidate traffic light blobs or light blobs incorrectly detected as being traffic signal lights). Thus the decisions altered to avoid the false detection.

Claim 28:  The apparatus of claim 21, wherein the autonomous machine includes an autonomous vehicle, and wherein the decision of the neural network model includes a decision  [D1, [0113-0114 and 0133]] D1 teaches autonomous vehicle. Further, the prior art teaches the class decision including that of stop and go. This is the decision for operation, intended use.

Claim 29:  The apparatus of claim 21, wherein the graphics processor is co-located with an application processor on a common semiconductor package. [D1, [0097]] D1 teaches the device which is utilized in the analysis of the acquired data. This includes the chip coupled with the processor and executable instructions.

Claim 30: Claim 30 is rejected for similar reasons as to those described in claim 21.

Claim 33:  Claim 33 is rejected for similar reasons as to those described in claim 24.

Claim 35:  Claim 35 is rejected for similar reasons as to those described in claim 26.

Claim 36:  Claim 36 is rejected for similar reasons as to those described in claim 27.

Claim 37:  Claim 37 is rejected for similar reasons as to those described in claim 21.

Claim 40:  Claim 40 is rejected for similar reasons as to those described in claim 27.


Claims 25, 34, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2019/0122059 A1] in view of D3 [US 2019/0058733 A1], as described in claim 25, further in view of D2 [US 2009/0064334 A1].
Claim 25:  The apparatus of claim 24, wherein the performance of the parallel execution includes the neural network being protected in a first processing unit of the one or more processors and the software application being quarantined in a second processing unit of the one or more processors. [D1, [0107]] D1 teaches the one or more of the steps of the computer program/module or method may be performed in parallel rather than sequentially. Thus the ability of the recognition and the verification being completed in parallel. [D2, [0037]] D1 teaches the determination of a protection from unwanted outputs by the neural network, however, does not teach the quarantine of the application, however, D2 teaches the placement into the compromised group, i.e., quarantined processing devices 102C, the threat analysis system may enter a training mode at in which the threat detection system  combines the feedback from a corresponding device resident security validation component, e.g., as obtained during the quarantine process, with the data in one or more traffic samples as input to adjust the connection weights in its neural network. One skilled in the art would have been motivated to modify D1 in view of D3, as described in claim 1, in this manner in order to utilize the quarantine aspect of D2 as this enables the threat detection system to "learn" from the traffic patterns of the quarantined device. The threat detection system can also use other parameters, such as traffic patterns of other non-quarantined devices to adjust the weights in its neural network. Still further, the neural network can learn in other additional ways. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 25. 

Claim 34:  Claim 34 is rejected for similar reasons as to those described in claim 25.

Claim 39:  Claim 39 is rejected for similar reasons as to those described in claim 25.

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over  D1 [US 2019/0122059 A1] in view of D3 [US 2019/0058733 A1], as described in claim 1, further in view of D4 [US 2017/0124409 A1].

Claim 41: The apparatus of claim 21, wherein the one or more integrity verification checks include calculating a Cyclic Redundancy Check (CRC) for crossing each of the plurality of layers of the of the neural network model.  [D4, [0042]] D4 teaches the CRC process are passed to the next convolutional layer's CRC module. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teaching of D1 in view of D3, as described in claim 1, with the teachings of D4, wherein D4 allows for the inclusion of the CRC for each of the layers in the network model. One skilled in the art would have been motivated to modify D1 in view of D3 in this manner in order to utilize the particular analysis within the multiple layers of the neural network for calculating a CRC. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 41.

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2019/0122059 A1] in view of D3 [US 2019/0058733 A1], as described in claim 1, further in view of D5 [US 2017/0366562 A1].

Claim 42: The apparatus of claim 21, wherein the one or more integrity verification checks include requiring a security token to cross the each of the plurality of layers of the of the neural network model. [D5, [0048]] D4 teaches the behavior token at each of the layers corresponding to the behavior at the layer level includes the action to be associated with the layer. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teaching of D1 in view of D3, as described in claim 1, with the teachings of D5, wherein D5 includes a token wherein the token would include the determinations made in D1 and D3 of security. One skilled in the art would have been motivated to modify D1 in view of D3 in this manner in order to utilize the particular analysis with respect to ta token. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 42.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661